          Case 1:21-cv-01722-AJN Document 14 Filed 05/12/21 Page 1 of 1


                                                                                  Andrew R. Spector, Partner
                                                                      Admitted in Florida, New York and Texas

                                                                                  Direct phone: 305.537.2002
                                                                                     Direct fax: 305.537.2001
                                                                            andrew.spector@spectorrubin.com



                                             May 12, 2021

VIA ECF
The Honorable Alison J. Nathan
United States District Judge                                                              7KHLQLWLDOSUHWULDOFRQIHUHQFH
Southern District of New York                                                             LVKHUHE\DGMRXUQHGWR-XO\
40 Foley Square, Room 2102                              5/13/2021                         DWSP
New York, NY 10007                                                                        6225'(5('

       Re:     Air Express Int’l USA, Inc. v. Maersk, Inc. et al.
               Case No. 1:21-cv-01722-AJN
                                                                                                 5/13/2021
Dear Judge Nathan,

       We represent Plaintiff, Air Express International USA, Inc. d/b/a DHL Global Forwarding
(hereinafter “Plaintiff” and/or “DGF”), in the above-referenced case. Pursuant to your Honor’s
Individual Practices ¶ 1(C) and ¶ 1(D), Plaintiff respectfully requests an adjournment of the Initial
Pre-Trial Conference currently scheduled for Friday, May 21, 2021, at 3:00 p.m., along with an
adjournment of the Proposed Civil Case Management Plan and Scheduling Order currently due on
Friday May 14, 2021 [D.E. 12].

        Plaintiff filed the instant matter as a protective time bar action against Defendants as the
ocean carrier concerning alleged damages during the international movement of goods from Gioia
Tauro, Italy to Miami, Florida. At this time, Plaintiff is in the process of serving Defendants and
is further proceeding to file an amended complaint to add causes of action against the shipper/cargo
interest with the goal of presenting all issues regarding the transactions and occurrences that are
the subject of the pending complaint in one proceeding in an efficient manner. Accordingly, given
the complex legal issues with amending the complaint, along with time to serve the Defendants,
counsel for Plaintiff respectfully requests a forty-five (45) to sixty (60) day adjournment of the
Initial Pre-Trial Conference and submission of the Proposed Civil Case Management Plan and
Scheduling Order so that all parties have appeared. This is Plaintiff’s first request for an
adjournment of the Initial Pre-Trial Conference.

       Thank you for your consideration in this matter.

                                                         Respectfully submitted,

                                                         SPECTOR RUBIN, P.A.
                                                         Andrew Spector
                                                         Andrew R. Spector
cc:    All Counsel of Record (via ECF)

                     Continental Plaza • 3250 Mary Street, Suite 405 • Miami, FL 33133
                           11 Broadway, Suite 615, New York, New York 10004
                                          www.spectorrubin.com
